Citation Nr: 0739737	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-09 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a separate compensable rating for erectile 
dysfunction.  

2.  Entitlement to an initial rating, in excess of 10 
percent, for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This appeal arises from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran withdrew his appeal of 
the issue of service connection for a liver disorder at his 
hearing in October 2007.  


FINDINGS OF FACT

1.  VA records document erectile dysfunction, but do not 
reflect the presence of penile deformity.  

2.  VA and private records document blood pressure readings 
with systolic pressure of 200 or more between June 2003 and 
October 2003.  

3.  Blood pressure since November 2003 has not been 
reflective of predominantly diastolic readings of 110 or 
more, and/or systolic pressure readings of 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for a separate compensable for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2007).  

2.  The criteria for an initial rating of 20 for hypertension 
from to June 27, 2003 to October 31, 2003 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).  

3.  The criteria for a rating in excess of 10 percent, for 
hypertension since November 1, 2003 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in October 2003, March 2004, April 2004, and 
August 2004, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In this instance, the decision of the 
RO preceded the decision in Dingess.  Nevertheless, since the 
first issue is denied, no rating or effective date will be 
assigned.  As to the second issue, remanding that claim for 
notice compliance would only delay the benefit accruing to 
the veteran.  

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.  The veteran provided testimony 
at a videoconference before the undersigned Veterans Law 
Judge in October 2007.  As such, the Board finds that there 
is no further action to be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the veteran will not be prejudiced as a 
result of the Board's adjudication of his claims.  

Initial Rating for Erectile Dysfunction

The Schedule for Rating Disabilities does not include a 
specific Diagnostic Code for rating erectile dysfunction 
related to systemic disorders such as hypertension or 
diabetes.  When an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2007).  In this instance, the most closely 
related Diagnostic Code is 7522, which provides for a 20 
percent rating for penis deformity with loss of erectile 
power.  It provides for neither a higher or lower rating.  

The RO in the March 2004 rating decision noted that service 
connection was in effect for erectile dysfunction, as it was 
due to the veteran service-connected diabetes mellitus II.  
Special monthly compensation for loss of use of a creative 
organ was granted.  The RO denied assigning a separate 
compensable rating on the basis that no deformity of the 
penis was shown in the record.  

In this case the record establishes the veteran's loss of 
erectile power, but likewise confirms, as set out in the 
September 2003 VA examination report, an absence of any 
penile deformity.  Where the rating schedule does not provide 
a zero percent 
rating for a diagnostic code, a zero percent evaluation shall 
be assigned when the requirements for a compensable 
evaluation are not met.  In the absence of penile deformity, 
the requirements for a compensable evaluation are not shown.  
Accordingly, a basis for a separate compensable evaluation 
has not been presented and this aspect of the veteran's 
appeal is denied.  

Initial Rating for Hypertension

Hypertensive vascular disease warrants a 60 percent rating 
when diastolic pressure is predominantly 130 or more.  A 40 
percent rating is warranted when diastolic pressure is  
predominantly 120 or more.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or when 
systolic pressure is predominantly 200 or more.  A 10 percent  
rating is warranted when diastolic pressure is predominantly 
100 or more or systolic pressure is predominately 160 or 
more, or; minimum rating for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007). 

In a March 2004 rating decision the RO granted service 
connection for hypertension, effective June 27, 2003.  A 10 
percent rating was assigned.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  

After reviewing the record, the Board finds that since 
private and VA records of treatment document systolic blood 
pressure readings of 200 or more on numerous occasions 
between June 2003 and early October 2003, a 20 percent 
evaluation from the date service connection for hypertension 
went into effect, through the end of October 2003 is 
warranted.  

Subsequent to his hospitalization in October 2003, blood 
pressure readings have predominantly been below 110 for the 
diastolic and below 200 for the systolic.  The Board has 
noted the veteran was admitted to the Jackson VA Medical 
Center in October 2005 with blood pressure readings of 
200s/100s which he told examiners were his baseline readings.  
That is inconsistent with the contemporaneous VA clinical 
records.  In December 2004 a VA examination report noted his 
blood pressure was 147/77.  Notably July 2004 VA records 
reveal the veteran was not taking his medication.  July 2004 
records noted his blood pressure was 155/76.  In June 2004 
his blood pressure was 193/90.  In June 2004, it was also 
reported as 160/79 and 160/78.  

The veteran's representative has asserted that the veteran 
should be afforded a review of his blood pressure readings to 
include taking his blood pressure on several different days 
multiple times.  April 2004 VA cardiology records include 
just such readings.  There are three readings for April 2004, 
nineteen readings taken over a period of three days in March 
2004, and one in February 2004.  There is only one isolated 
reading on March 18, 2004 which includes a systolic reading 
over 200 and there are no diastolic readings of 110 or above.  

There is no evidence during any stage of the rating period of 
diastolic pressure readings which are predominantly 120 or 
more.  The Board has concluded the evidence warrants a 20 
percent rating for hypertension from June 27, 2003 through 
October 2003, and the preponderance of the evidence is 
against a rating in excess of 10 percent for hypertension 
from November 1, 2003.  









	(CONTINUED ON NEXT PAGE)






ORDER

A compensable rating for erectile dysfunction is denied.  

An initial 20 percent rating for hypertension from June 27, 
2003 to October 31, 2003 is granted, subject to regulations 
governing the award of monetary benefits.  

A rating in excess of 10 percent, for hypertension from 
November 1, 2003 and thereafter is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


